Citation Nr: 1533625	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-12 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and a mood disorder, and as secondary to service connected chronic low back pain/lumbar radiculitis, bilateral hearing loss, and tinnitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in May 2007 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for PTSD.

In April 2012, the Veteran testified regarding this matter at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In July 2012, the Board remanded the Veteran's appeal for additional development.

In a July 2014 decision, the Board recharacterized the Veteran's claim for posttraumatic stress disorder (PTSD) as an acquired psychiatric disorder, to include PTSD, and denied the claim.  The Veteran appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court), abandoning his claim of entitlement to service connection for PTSD and pursuing a claim for service connection for a depressive disorder and a mood disorder.  In a February 2015 Joint Motion for Partial Remand (JMR), the Court vacated the July 2014 decision insofar as it denied entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and a mood disorder, and remanded the case to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The JMR observed that with regard to the acquired psychiatric disorder, the Veteran was not afforded an adequate examination.  Specifically, the JMR noted that in a March 2014 VA examination, the examiner did not specifically state whether the Veteran's diagnosed depressive and mood disorders were caused by or related to service.  The JMR reported the examiner diagnosed the Veteran with a mood disorder not otherwise specified (NOS) and a sleep disorder, and the psychiatric symptoms emerged with age, and likely stemmed from physical health status and also marital discord.  The JMR determined, however, that the examiner did not provide an opinion on whether the Veteran's psychiatric disorder was caused by or related to service, and a clarification from the examiner was, therefore, required.  In addition, in a June 2015 brief, the Veteran's representative requested that the opinion request be expanded to include consideration of whether the Veteran's psychiatric disability is secondary to his service connected disabilities.  In light of the foregoing, an addendum medical opinion is necessary for the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected chronic low back pain/lumbar radiculitis, bilateral hearing loss, and tinnitus.

As indicated above, the Board is remanding the issue concerning entitlement to service connection for an acquired psychiatric disorder pursuant to the February 2015 JMR.  As such, the resolution of this service connection issue could materially affect the Veteran's claim for a TDIU.  Under these particular circumstances, the Board finds that these issues are inextricably intertwined, and thus a decision at this time with respect to the TDIU claim would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the Board's appellate consideration of the TDIU claim is deferred pending the outcome on the matters concerning service connection for an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Pursuant to the February 2015 JMR, arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the March 2014 examination (if available), or another appropriate medical professional, for the purpose of providing an opinion as to the etiology of the Veteran's current depressive disorder and mood disorder.  

Specifically, the examiner is asked to determine the following: 

(a)  Whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's diagnosed depressive disorder and mood disorder were caused by or are related to military service.

(b)  If the answer to (a) is "No," whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's diagnosed depressive disorder and mood disorder were caused by the service-connected chronic low back pain/lumbar radiculitis, bilateral hearing loss, and tinnitus

(c)  If the answer to (b) is "No," is it at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed depressive disorder and mood disorder were aggravated (permanently worsened) by the service-connected low back disability, bilateral hearing loss, and tinnitus?  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.

The reasons and bases for each opinion are to be fully explained.

2.  Thereafter, review the claims file to ensure that all of the foregoing development is completed, to the extent possible, and then re-adjudicate the Veteran's claim of entitlement to service connection and entitlement to a TDIU rating.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

